DISMISS; Opinion Filed July 30, 2013.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00148-CR

                              ERNESTO CANTU, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                       Trial Court Cause No. MC-11-R-0006-D

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang

       A Coppell municipal court jury convicted Ernesto Cantu of class C misdemeanor theft

and assessed a $500 fine. See TEX. PENAL CODE ANN. §§ 12.23 (West 2011), 31.03(a),(e)(1)(A)

(West Supp. 2012). Cantu appealed to the Dallas County Criminal Court of Appeals, which

issued a judgment on October 3, 2012 affirming the municipal court’s judgment. Cantu did not

file a motion for new trial, making his notice of appeal due no later than November 2, 2012 or,

with an extension motion, no later than November 19, 2012. See TEX. RS. APP. P. 4.1(a), 26.2(a),

26.3. Cantu’s notice of appeal, however, was not filed until December 5, 2012.
       A timely notice of appeal is essential to vest this Court with jurisdiction. Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam). Because Cantu’s notice of appeal

was untimely, we lack jurisdiction over this appeal and dismiss. See TEX. R. APP. P. 43.2(f).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130148F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ERNESTO CANTU, Appellant                              On Appeal from the County Criminal Court
                                                      of Appeals No. 1, Dallas County, Texas
No. 05-13-00148-CR         V.                         Trial Court Cause No. MC-11-R-0006-D.
                                                      Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                          Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of July, 2013.




                                                      /Lana Myers/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –3–